Order entered June 7, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-20-00963-CV

IN RE DAICO SUPPLY COMPANY AND GILBERTO BERCIAN, Relators

          Original Proceeding from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-18216

                                   ORDER
               Before Justices Pedersen, III, Carlyle, and Garcia

      Based on the Court’s opinion of this date, we DISMISS this original

proceeding.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE